217 Ga. 800 (1962)
125 S.E.2d 487
CARTER et al.
v.
THE LANGDALE COMPANY.
21609.
Supreme Court of Georgia.
Argued April 10, 1962.
Decided April 20, 1962.
A. W. Touchton, for plaintiffs in error.
C. J. Taylor, John W. Langdale, J. Lundie Smith, contra.
CANDLER, Justice.
In the instant case, each of the parties moved for a summary judgment after they had introduced evidence in support of their respective contentions. The trial judge found and held that the pleadings and the evidence showed no genuine issue as to any material fact, and that the defendant was entitled to a judgment in its favor as a matter of law; and such a judgment was accordingly granted. The *801 bill of exceptions contains two assignments of error. One complains about the denial of the plaintiff's motion to strike a portion of the defendant's answer, the exception to which is as follows: ". . . to which ruling plaintiff excepted, now excepts and assigns the same as error." The other complains about the order granting a summary judgment in defendant's favor, the exception to which is as follows: ". . . to which judgment plaintiff excepted, now excepts and assigns same as error." Under numerous decisions of this court, these assignments of error are too general and indefinite to raise any question for decision. For some of the cases so holding, see Wade v. Watson, 133 Ga. 608 (2), 614 (66 S.E. 922); Adams v. May, 145 Ga. 234 (88 S.E. 928); Price v. Stewart, 209 Ga. 532 (74 SE2d 458), and the cases there cited.
Writ of error dismissed. All the Justices concur.